DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 29 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,048,621 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
	The rejection of claim 16 under 35 U.S.C. § 112(pre-AIA ) is withdrawn in light of Applicant’s arguments presented in the interview conducted on 9 August 2022 (See Interview Summary, 8/15/22) and Applicant’s current arguments filed 29 August 2022.
Reasons for Allowance
Claims 2-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Matsumoto (JP 2012-133349 A) is considered the closest prior art. Matsumoto disclose a powder container (38A; fig. 4) with an opening (140a), a shutter (140) to open the opening (140a) to an open position (fig. 8) when the shutter (140) is pressed into the powder container (38A), and to close the opening (140a) to a closed position (fig. 4) when not being pressed into the powder container (38A), the shutter (140) including a seal (144) at a front end of the shutter (140). However, Matsumoto does not disclose or suggest “a seal…including a surface that is lower friction than other portions of the seal” in combination with the remaining claim elements as recited in claims 2-21. 
Further, Matsumoto does not disclose or suggest “a container seal including the opening of the powder container, the container seal being different from the seal of the shutter, the container seal including an opening into which the seal of the shutter is located when the opening of the powder container is at the closed position” in combination with the remaining claim elements as recited in claim 22.
Lastly, Matsumoto does not disclose or suggest “the shutter including: a first portion which is an end surface of a front region of the shutter, a second portion at the front region of the shutter, the second portion being closer to a longitudinal center of the powder container than the first portion, the end surface having lower friction than the second portion” in combination with the remaining claim elements as recited in claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852